t c memo united_states tax_court walter j hoyt iv and cynthia m witt-hoyt petitioners v commissioner of internal revenue respondent docket no filed date raymond jackson and michael d culy for petitioners alan e staines for respondent memorandum findings_of_fact and opinion ruwe judge this case is before the court on respondent's motion to dismiss for lack of jurisdiction respondent bases his motion on the ground that the petition was not filed within the period prescribed by sec_6213 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect during the relevant period and all rule references are to the tax_court rules_of_practice and procedure the issue for decision is whether a notice_of_deficiency was issued and properly mailed to petitioners for the year according to respondent on date a notice_of_deficiency in which a deficiency additions to tax and a penalty with respect to petitioners' federal_income_tax were determined was issued and sent to petitioners by certified mail petitioners admit that a document sent by respondent by certified mail was received in date but they claim that the document was not a notice_of_deficiency according to petitioners the document was a statement of income_tax changes that they had previously received from the revenue_agent conducting the examination of their year findings_of_fact some of the facts have been stipulated and are so found petitioners were husband and wife during they filed a timely joint federal_income_tax return for the year on or about date references to petitioner are to walter j hoyt iv petitioners resided in willows california at the time their return was filed and continued to reside there at least until the petition was filed in this case the parties have stipulated and we find as a fact that for purposes of sec_6212 petitioners' last_known_address as of date was p o box willows california at some point prior to date respondent was examining petitioners' federal_income_tax return the revenue_agent conducting the examination mailed a copy of the proposed statement of income_tax changes to petitioners with a letter dated date that invited petitioners to discuss the matter further petitioners responded that further discussion would be a waste of time and requested that a notice_of_deficiency be issued to them for the year under examination sometime in the revenue_agent forwarded petitioners' administrative file to joseph pierce the internal_revenue_service irs employee generally responsible for the preparation of notices of deficiency in the district and specifically responsible for the preparation of the notice_of_deficiency relevant here the process that preceded the issuance of a notice_of_deficiency in mr pierce's district was as follows upon receipt of a taxpayer's administrative file mr pierce would review the revenue_agent's_report for mathematical errors and prepare a draft of the notice_of_deficiency which typically included a cover letter waiver and supporting schedules mr pierce researched the taxpayer's last_known_address after he determined the taxpayer's last_known_address mr pierce added it to the draft of the notice_of_deficiency mr pierce's work was checked by other irs employees and an original and three copies of the notice_of_deficiency were then produced mr pierce would next sign the original and copies of the notice_of_deficiency on behalf of the appropriate irs official the original and one copy of the notice_of_deficiency were mailed to the taxpayer two copies of the notice_of_deficiency were retained in the taxpayer's administrative file after a notice_of_deficiency was completed irs employee dusty rhoades was responsible for preparing the envelope in which the document was to be mailed and inserting the document into that envelope mr pierce and mr rhoades worked alongside one another before the envelope was sealed a series of checks took place in order to ensure the integrity of the process because a notice_of_deficiency is sent by certified mail each one contains a unique certified mailing number which is placed on the first page of the document the mailing of each notice_of_deficiency is recorded on u s postal service form_3877 the form contains the name and address of the taxpayer s the certified mailing number and the year s for which the notice was issued the form is postmarked on the date of mailing and signed by the postal service employee who received the items mr pierce personally prepared a notice_of_deficiency addressed to petitioners for the year the procedures outlined above were followed in connection with the preparation of that notice all the relevant records maintained by either respondent or the u s postal service indicate that a notice_of_deficiency for the year was sent by certified mail to petitioners on date during the relevant period petitioner's father served as a tax_matters_partner in a number of partnerships that he petitioner's father promoted petitioner was employed by his father in connection with some of the partnerships and was a partner in some of them as well as a result petitioner had previously seen volumes of notices of final_partnership_administrative_adjustment fpaa but only a handful of notices of deficiency petitioner considers a notice_of_deficiency and an fpaa to be basically the same opinion having determined a deficiency in petitioners' federal_income_tax respondent was authorized to notify petitioners of such by certified mail sec_6212 a review of the records that are typically generated when a notice_of_deficiency is prepared and mailed to a taxpayer indicates that a notice_of_deficiency for the year was issued and mailed to petitioners on date the records are consistent with the recollection of mr pierce the irs employee who actually prepared the notice_of_deficiency and supervised its mailing although he did not actually observe the document being inserted into an envelope petitioner recalls receiving a document by certified mail from respondent in date but according to his testimony after going back through all the different things i signed for that fall from the irs i've decided that the thing that was in that envelope that day was another copy of that examination_report we weigh the evidence that indicates a notice_of_deficiency was issued and properly mailed to petitioners on date against petitioner's testimony that he decided it was some other document on balance we are not persuaded by petitioner's vague recollection and testimony on the point we find that a notice_of_deficiency for the year was issued and sent to petitioners by certified mail on date under the circumstances the statutory period for filing a petition with this court in response to that notice_of_deficiency expired on date sec_6213 the petition in this case was filed on date which is well beyond the period prescribed for doing so consequently we have no jurisdiction in this case and respondent's motion to dismiss for lack of jurisdiction on that ground will be granted rule a c 93_tc_22 90_tc_142 it follows that petitioners' motion to restrain assessment and collection filed date and petitioners' motion for leave to file an amended petition filed date must be denied as moot in order to reflect the foregoing an appropriate order and order of dismissal for lack of jurisdiction will be entered
